Citation Nr: 0925435	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level 
higher than that specified at 38 U.S.C.A. § 1114(m).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1969 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2009, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran effectively has loss of, or loss of use of, 
all four extremities.  

2.  The Veteran is in need of the regular aid and attendance 
of another person.  

3.  The Veteran is not in need of personal health-care 
services such as physical therapy, administration of 
injections, placement of an indwelling catheter, or changing 
of sterile bandages provided on a daily basis in the 
Veteran's home by a person who is licensed to perform such 
services or a person who provides such services under the 
regular supervision of a health-care professional.  


CONCLUSIONS OF LAW

1.  The criteria have been met for entitlement special 
monthly compensation at the maximum monthly rate authorized 
under 38 U.S.C. § 1114(o) or at an intermediate monthly rate 
between that rate authorized under 38 U.S.C. § 1114(o) and 
that rate authorized under 38 U.S.C. § 1114(p), whichever is 
greater.  38 U.S.C.A. § 1114(l), (m), (o), (p) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.350, 4.63 (2008).  

2.  The criteria have been met for entitlement to an 
additional allowance at the amount authorized under 38 U.S.C. 
§ 1114(r)(1); but not at the amount authorized under 
38 U.S.C. § 1114(r)(2).  38 U.S.C.A. § 1114(r) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a higher level of SMC is warranted 
because he has no use of his limbs and is so helpless as to 
require the aid and attendance of another person so as to 
keep himself ordinarily clean and presentable.  

After reviewing all evidence of record and applying the 
pertinent regulatory provisions, the Board finds that the 
Veteran is entitled to SMC at the maximum rate authorized 
under 38 U.S.C.A. § 1114(o), or at an intermediate monthly 
rate between the rate authorized under 38 U.S.C.A. § 1114(o) 
the rate authorized at 38 U.S.C.A. § 1114(p), whichever is 
greater.  

Further, the Board finds that the Veteran is in need of 
regular aid and attendance and thus is entitled to an 
additional monthly aid and attendance allowance at the rate 
provided under 38 C.F.R. § 3.350(r)(1).  The Board now turns 
to explaining these determinations.  

Entitlement to SMC at the maximum monthly rate authorized 
under 38 U.S.C.A. § 1114(o) or at an intermediate rate 
between that rate authorized under 38 U.S.C.A. § 1114(o) and 
that authorized under 38 U.S.C.A. § 1114(p), whichever is 
greater.  

38 U.S.C.A. § 1114 as implemented by 38 C.F.R. § 3.350 
provides for SMC at different monetary monthly rates 
depending on the nature of service connected disability or 
disabilities suffered by a veteran.  In all cases it is only 
service connected disability or disabilities, and not 
nonservice connected disability or disabilities that can give 
rise to SMC.  A significant portion of the text of the 
statute and regulation concerns blindness in, loss of, or 
loss of use of one or both eyes.  It is not in dispute that 
the Veteran has no service connected disability of his vision 
or his eyes, is not blind, and has not suffered loss of or 
loss of use of either eye.  Hence, only the parts of the 
regulation and statute pertinent to the Veteran's physical 
condition and service connected disabilities are listed and 
discussed.   

If, as the result of service connected disability, a veteran 
has suffered the anatomical loss or loss of use of both feet 
or of one hand and one foot, or is permanently bedridden or 
with such significant disabilities to be in need of regular 
aid and attendance, he or she is entitled to the SMC rate 
specified at 38 U.S.C.A. § 1114(l).  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).   

If, as the result of service connected disability, a veteran 
has suffered the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prosthesis in 
place, he or she is entitled to SMC at the rate specified at 
38 U.S.C.A. § 1114(m).  38 U.S.C.A. § 1114(m); 38 C.F.R. 
§ 3.350(c).

If, as the result of service connected disability, a veteran 
has suffered disability under conditions which would entitle 
such veteran to two or more of the rates provided in one or 
more subsections (l) through (n), no condition being 
considered twice in the determination, or if the veteran has 
suffered the anatomical loss of both arms so near the 
shoulder as to prevent the use of prosthetic appliances, he 
or she is entitled to the SMC at the rate specified at 
38 U.S.C.A. § 1114(o).  38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e).

If a veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-higher 
or an intermediate rate may be allowed.  38 U.S.C.A. 
§ 1114(p); 38 C.F.R. § 3.350(f).  An intermediate rate 
authorized under 38 C.F.R. § 3.350(f) shall be established at 
the arithmetic mean, rounded to the nearest dollar, between 
the two rates concerned.  38 C.F.R. § 3.350(f).  

If, as the result of service connected disability, a veteran 
has suffered the anatomical loss or loss of use of, or a 
combination of anatomical loss and loss of use, of three 
extremities, he or she is entitled to the next higher rate 
without regard to whether that rate is a statutory or 
intermediate rate.  38 U.S.C.A. § 1114(p); 38 C.F.R. 
§ 3.350(f)(5).  

Loss of use of a hand or foot means that no effective 
function exists other than that which would be equally well 
served by an amputation stump where the amputation was below 
the knee or elbow with a suitable prosthetic appliance.  
38 C.F.R. § 3.350(a)(2)(i).  This is to be determined on the 
basis of the actual remaining function that could be 
accomplished by an amputation stump with prosthesis.  Id.  In 
the case of the hand, examples of such function are grasping, 
manipulation, etc.  Id.  In the case of the foot, examples of 
those functions are balance, propulsion, etc.  Id.  

A May 2002 VA examination report documents the nature of the 
disabilities of the Veteran's limbs.  His left upper 
extremity has been amputated above the elbow.  Applying the 
applicable regulatory provisions, the Board finds that the 
Veteran has loss of the left upper extremity.  

Radiograms of the Veteran's right wrist and hand revealed 
absence of the scaphoid, lunate, and triquetrial bones and 
narrowing of all carpometacarpal joints with subchondral 
sclerosis.  Diagnoses included acquired absence, surgical of 
the scaphoid, lunae and triquetral bones of the right wrist 
and osteoarthritis of the right wrist manifested by pain, 
limitation of motion, and grip weakness.  The Veteran's right 
carpal tunnel syndrome, status post right wrist proximal 
carpectomy has been evaluated as 30 percent disabling since 
1997 under Diagnostic Code 5215-8515.  

During the 2009 Board hearing, the Veteran testified that his 
right wrists is so painful that he cannot shave, wash his 
hair, or do much of anything.  See Board hearing transcript 
at 3.  

The Veteran's testimony was highly credible. 

Given the level of disability of the Veteran's right wrist, 
the Board finds that he has lost the use of his right hand.  
Under the facts of this case, his loss of use of his right 
hand amounts to a loss of any meaningful function of his 
right upper extremity.  As such, the Board finds that the 
Veteran has lost the use of his right upper extremity.  

During the 2002 examination, the examiner found that the 
Veteran's residuals of right ankle shell fragment wounds 
include osteomyelitis and ankylosis of the ankle in 15 
degrees equinus deformity.  Radiograms of the right ankle 
showed fibrous ankylosis of the distal tibiofibular joint, 
extensive post-traumatic changes of the talus and distal 
tibia and fibrous ankylosis of the tibiotalor joint.  A 
diagnosis was provided of unfavorable (15 degrees in equinus) 
ankylosis of the right ankle.  Service connection is 
currently in place for the following disabilities of the 
Veteran's right lower extremity:  status post tibiotalar 
fusion, right ankle, with no functional improvement, rated as 
30 percent disabling; osteomyelitis of the right ankle, rated 
at 10 percent disabling atrophic scar of the right thigh, 
rated at 10 percent disabling; and, right peroneal nerve 
damage, rated at 10 percent disabling.  

The examiner also found that the Veteran has developed severe 
arthritis in the left knee.  Radiograms of the left knee 
showed arthritis and complete loss of articular cartilage 
space of the medial compartment along with osteophytes at the 
joint margins.  A diagnosis was provided of severe arthritis 
of the left knee with complete loss of articular cartilage in 
the medial compartment and mild limitation of motion.  
Service connection is currently in place for disabilities of 
the Veteran's left lower extremity as follows: shell fragment 
wound, left thigh, rated at 30 percent disabling; instability 
of the left knee, rated at 20 percent disabling; left 
peroneal nerve damage rated at 10 percent disabling; 
traumatic arthritis of the left knee rated at 10 percent 
disabling; and calcaneous spurs left ankle with retained 
metal bodies, rated at 10 percent disabling.  

The Veteran presented at the 2002 examination in a 
wheelchair.  During the May 2009 Board hearing, he testified 
that he is not able to walk more than a couple of steps 
without returning to his wheelchair.  Board hearing 
transcript at 12.  

Given the above, under the pertinent regulatory criteria for 
determining loss of use of a foot, the Veteran has no 
meaningful function of either foot.  As his ability to walk 
is near non-existent, the Board finds that he has no function 
of the lower extremities in any real meaningful sense.  As 
such, the Board finds that for the purposes of determining 
the proper level of SMC, the Veteran has lost the use of both 
lower extremities.  

Application of 38 C.F.R. § 3.350 subsections (b), (c)(1)(i), 
and (e)(1)(ii) results in a conclusion that the Veteran is 
entitled to special monthly compensation at the maximum 
monthly rate authorized under 38 U.S.C. § 1114(o).  
Application of 38 C.F.R. § 3.350(b) yields entitlement to a 
rating under 38 U.S.C.A. § 1114(l) on account the Veteran's 
loss of use of both feet.  Application of 38 C.F.R. 
§ 3.350(c)(1)(i) yields entitlement to a rating under 
38 U.S.C.A. § 1114(m) for the Veteran's loss of use of both 
hands.  Application of 38 C.F.R. § 3.350(e)(ii) yields 
entitlement to a rating under 38 U.S.C.A. § 1114(o) as he is 
entitled to two rates, one under 38 U.S.C.A. § 1114(l) and 
one under 38 U.S.C.A. § (m), not condition being considered 
twice.  

Of note is that because the Veteran has loss and/or loss of 
use of three extremities, he is entitled to SMC at the next 
intermediate rate.  See 38 U.S.C.A. § 1114(p); 38 C.F.R. 
§ 3.350(f)(5).  This would tend to entitle him to a rate 
between 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(p), if 
such were any higher than the maximum monthly rate at 
§ 1114(o).  Id.  38 U.S.C.A. § 1114(p) currently specifies a 
monthly rate, in dollars, not to exceed that which happens to 
be the maximum monthly rate, in dollars, authorized under § 
1114(o).  38 U.S.C.A. § 1114 does not expressly limits the 
maximum monthly rate at § 1114(p) in terms "§ 1114(o)."  

In this regard, in this complex issue, it is important to 
note that as there is no prohibition against Congress 
authorizing different maximum monthly rates under § 1114(o) 
and § 1114(p) in some future year, the Board has expressed 
its findings, conclusions of law, and ORDER, in terms of the 
higher of the maximum monthly rate authorized under § 1114(o) 
and an intermediate rate between the rate authorized under 
38 U.S.C.A. § 1114(o) and that authorized under 38 U.S.C.A. 
§ 1114(p).  

Additional allowance on account of need for aid and 
attendance 

38 U.S.C.A. § 1114(r)(1) provides that, where a veteran is 
otherwise entitled to compensation at the maximum rate under 
38 U.S.C.A. § 1114(o) or (p), and is in need of regular aid 
and attendance, the regular level aid and attendance 
allowance is payable whether or not the need for regular aid 
and attendance was a partial basis for entitlement to the 
maximum rate under 38 U.S.C.A. § 1114 (o) or (p), or was 
based on an independent factual determination.  38 C.F.R. § 
3.350(h).  

Special monthly compensation at the aid and attendance rate 
is payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance include the following: inability of the claimant 
to dress or undress himself or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term bedridden requires that the claimant actually remain 
in bed.  The particular personal functions which the veteran 
is unable to perform should be considered in connection with 
the claimant's condition as a whole.  The evidence need only 
establish that the veteran is so helpless as to need regular 
aid and attendance, not constant need.  

Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).  

Of record is May 2005 report of examination for housebound 
status and permanent need for aid and attendance.  The report 
is signed by a VA physician.  As to limitations resulting 
from the Veteran's upper extremities, the examiner found that 
the Veteran's disability of the right wrist renders him 
unable to button shirts, and that he can shave with 
difficult, some days better than others but on the more 
troublesome days he cannot sustain the weight of an electric 
shaver.  

The examiner found the Veteran unable to address all of his 
activities of daily living.  The physician also commented 
that the Veteran's medical conditions are chronic and his 
joint disease is likely to progress in severity of symptoms.  
This last comment indicates that the Veteran's limitations 
are permanent.  

During the Board hearing, the Veteran testified that he 
cannot hardly wash his hair, cannot take a bath, goes for 
five to six days without taking a shower or bath because he 
does not have anyone to help him and even if someone does 
help him he has then wash his hair in the sink because he 
cannot hardly hold the soap in his hand.  Board hearing 
transcript at 3.  

It is clear to the Board that the Veteran's service connected 
disabilities render him so helpless as to require the regular 
aid and attendance of another person in order to keep himself 
ordinarily clean and presentable.  Based on this finding, 
along with the Veteran's condition as a whole, due to service 
connected disabilities, the Board finds that the criteria for 
special monthly compensation based on the need for regular 
aid and attendance have been met.  

If a Veteran is in need of a level of care higher than that 
of regular aid and attendance, the higher level of aid and 
attendance allowance authorized under 38 U.S.C.A. 
§ 1114(r)(2) is payable in lieu of the regular aid and 
attendance allowance specified by 38 U.S.C.A. § 1114(r)(1).  

38 C.F.R. § 3.352(b)(1) lists the criteria for the higher 
level of aid and attendance allowance as follows:  (i) the 
veteran is entitled to the compensation authorized under 38 
U.S.C.A. § 1114(o), or the maximum rate of compensation 
authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran 
meets the requirements of entitlement to the regular aid and 
attendance allowance, and (iii) the veteran needs a "higher 
level of care" than is required to establish entitlement to 
the regular aid and attendance allowance, and in the absence 
of the provision of such higher level of care the veteran 
would require hospitalization, nursing home care, or other 
residential institutional care.  

Need for a higher level of care is considered to be need for 
personal health-care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health- care professional.  
38 C.F.R. § 3.352(b)(2).  

Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health care professional to perform.  
Id.  

A licensed health care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision.  
Id.  In this context, the term "under the regular 
supervision of a licensed health-care professional" means 
that an unlicensed person performing personal health care 
services is following a regimen of personal health care 
services prescribed by a health care professional, and that 
the health care professional consults with such unlicensed 
person at least once a month, either in person or by 
telephone, to monitory the prescribed regimen.  Id.  

The basic criteria for a higher level aid and attendance 
allowance are to be strictly construed; such allowance is 
granted only when the veteran's need is clearly established, 
and the amount of services required by the veteran on a daily 
basis is substantial.  38 C.F.R. § 3.352(b)(5).  

The 2002 examination report, and the Veteran's testimony 
during the 2009 Board hearing provide evidence against a 
finding that he requires a higher level of care than regular 
aid and attendance, as defined in 38 C.F.R. § 3.352(b)(2).  
There is no evidence, nor has the Veteran contended, that the 
Veteran requires changing of sterile dressings, placement of 
an indwelling catheter, administration of injections, 
physical therapy, or similar care.  There is no evidence that 
any licensed health care worker makes home health visits for 
any purpose.  Therefore, the Board finds that an SMC 
allowance for a level of aid and attendance higher than 
regular aid and attendance have not been met and the Veteran 
is not entitled to the rate specified at 38 U.S.C.A. 
§ 1114(r)(2).  

For the reasons stated above, the Board finds that the 
Veteran is entitled to SMC at the intermediate rate between 
the rates specified at 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. 
§ 1114(p), and because of the Veteran's need for regular aid 
and attendance, he is entitled to an additional allowance at 
the rate specified in 38 U.S.C.A. § 1114(r)(1).  

Because the preponderance of the evidence is against a 
finding that the Veteran requires a level of care higher than 
regular aid and attendance the Board finds that he is not 
entitled to an allowance at the rate specified in 38 U.S.C.A. 
§ 1114(r)(2).  The evidence as to whether the Veteran has met 
the criteria for benefits under 38 U.S.C.A. § 1114(r)(2) and 
(s) is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), the 
Court clarified the content of VCAA notice that VA is 
required to provide upon receipt of a claim for an increased 
rating.  In that decision, the Court referred to a claim for 
an increase under the criteria found in diagnostic codes.  
This claim is for an increased rating in the sense that the 
Veteran seeks additional compensation due to service 
connected disability.  However, the benefit sought, special 
monthly compensation due to the need for aid and attendance, 
depends on application of criteria found in Chapter 3 of the 
C.F.R. rather than in diagnostic codes, which are located in 
Chapter 4 of Title 38 of the C.F.R.  Furthermore, other than 
the factual determination of whether the Veteran is in need 
of aid and attendance, the criteria for additional 
compensation depends on facts already in possession of VA - 
the anatomical loss or the loss of use of certain body parts.  
As such, the specific clarification in Vazquez- Flores is not 
applicable to this claim.  

This does not mean that VCAA notice is not required in this 
case.  Just that the notice needed to be tailored to the 
benefit sought.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2005 and March 2006 that fully 
addressed all three notice elements.  The May 2005 letter 
informed the Veteran of the facts that were not in VA's 
possession that needed to be found to grant the benefit 
sought and informed him of the evidence and information 
necessary to substantiate his claim.  This letter also 
informed the Veteran of his and VA's respective duties in 
obtaining evidence.  The March 2006 letter included notice as 
to how VA assigns effective dates in the event that a claim 
is granted.  

The May 2005 letter was sent prior to the initial 
adjudication of this matter by the RO.  Although the March 
2006 letter was not sent prior to the initial adjudication, 
after allowing a sufficient time for the Veteran to 
participate effectively in the processing of his claim, the 
RO readjuciated the matter by issuance of a statement of the 
case in September 2006, thus curing the timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case, 
is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Of record is a May 2005 report of a VA 
examination specific to the need for aid and attendance and 
housebound status   Taken with the other evidence of record, 
including the Veteran's testimony at the May 2009 Board 
hearing and examination reports from May 2002, this report is 
sufficient for the Board to decide the appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Special monthly compensation at the maximum rate authorized 
under 38 U.S.C.A. § 1114(o), or at the intermediate rate 
between the 38 U.S.C.A. § 1114(o) rate and the 38 U.S.C.A. 
§ 1114(p), whichever is greater, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

An additional monthly allowance is granted in the amount 
authorized under 38 U.S.C.A. § 1114(r)(1), but no higher, 
subject to the controlling regulations governing the payment 
of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


